Citation Nr: 1804381	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Mark Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1968 to January 1970, with service in U.S. Army Europe (USAEUR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

(The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability are subject to a separate decision under the same docket number, as the Veteran's attorney has requested a 60-day extension.)


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2017).

The Veteran's DD-214 indicates that his service occupation was cook.  It also indicates that the Veteran was a Sharpshooter.  During the September 2017 Board hearing, he testified that he was a cook for eight months and then he spent he was in "shipping and receiving."  He asserts that he was exposed to noise from trains and trucks as he shipped food to the posts in Germany, and this exposure caused his tinnitus.  The Veteran testified that the ringing in his ears has been constant since separation from service.  

As a cook shipping and receiving food from trains and trucks, and as a sharp shooter exposed to loud gunfire, it is reasonable to find that the Veteran experienced acoustic trauma in service.  He currently reports tinnitus.  The remaining inquiry is whether tinnitus is related to the acoustic trauma in service.

A November2012 VA examiner opined that tinnitus is not related to service.  However, the Board finds the statements of the Veteran regarding his tinnitus since service discharge competent and credible.  Accordingly, the Board finds that tinnitus is etiologically related to military service.



ORDER

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


